DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on November 11, 2020 in which claims 1-3, 6-15 are presented for examination; of which, claims 1, 3, 10, 12 were amended; claims 4-5 were cancelled.

Allowable Subject Matter
Claims 1-3 and 6-15 now renumbered 1-13 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present invention is directed to wireless communications, and specifically to a wireless multimedia communications system with mobile client devices served by a stationary host device. The closest prior art of record, Furry et al. US Publication No. 2016/0358189 and Lambert US Patent no. 9,521,635, disclose similar methodology. However, the closest prior art of record failed to show “a host computing device including: a host wireless transceiver and a processor configured to generate multimedia data for transmission via the host wireless transceiver to a movably-mounted client device; and the movably-mounted client device including: a single housing, a display supported by the single housing, for presenting the multimedia data, 
a first set of wireless transceivers supported by the single housing, and a controller supported by the single housing, the controller connected to the display and each of the wireless transceivers, the controller configured to: assess respective wireless link conditions for respective wireless links between the host computing device and each of the first set of wireless transceivers, and based on the wireless link conditions, select one of the, wireless transceivers from the first set of wireless transceivers to receive the multimedia data from the host computing device”. These claimed features being present in the independent claims 1, 10 and in conjunction with all the other claimed limitations render claims 1 and 10 allowable over the prior art of record.

As per claims 2-3, 6-9 and 11-15, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 1 and 10. Therefore, they are allowable for the same reason set forth in paragraph above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
February 22, 2021